PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,789,139
Issue Date: September 29, 2020
Application No. 15/952,229
Filing or 371(c) Date: April 12, 2018
Attorney Docket No. E040
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.182, filed, November 26, 2020, to correct the spelling of the name of 2nd inventor residence “Wenguang Wang, Shanghai (CN)” to --“Wenguang Wang, Santa Clara, CA” --.  

The petition is hereby GRANTED.

A review of the record indicates that the Certificates of Correction Branch has issued a Certificate of Correction on December 22, 2020, reflecting the correct spelling of the 2nd inventor’s residence. 

Telephone inquiries concerning this decision may be directed to the JoAnne Burke at (571) 272-4584.  



/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions